Title: To George Washington from François Barbé de Marbois, 8 June 1784
From: Barbé de Marbois, François
To: Washington, George



Sir,
Philadelphia June 8th 1784.

I have received the Treatise upon the growth & management of tobacco for which I wish your excellency will accept my thanks. I know that Book will be very acceptable to M. Malsherbes.

I have had So many proofs of your & Mrs Washington Kindness to me sir, that I am persuaded you’ll take Some Share in the pleasure I feel in a connection intended with Miss Eliza moore the late Presidents daughter. It is to take place on the 17. of this month; I hope it will make me perfectly happy & I am more particularly pleased as it Strengthen the ties by which I was allready connected with this continent, & its Citizens. The young lady presents you her respects. I think She is not a Stranger to your Excellency nor Mrs Washington: being So intimately connected I hope I will increase rather than diminish the Friendship with which you sir, have hounoured us both. I am with greatest respect Your very humble obedient Servant

De Marbois


Be so kind as to present my respects & compliments to Mr L. Washington & family.

